David Newbern, Judge, dissenting. I agree with that part of Judge Howard’s dissenting opinion which says there was not sufficient evidence showing the appellee had any ground for divorce. Even the most liberal construction of the indignity ground as provided in Ark. Stat. Ann. § 34-1202 (Supp. 1979), would not permit the granting of a divorce upon testimony such as that given in this case. Even in jurisdictions which have “no fault” divorce, divorce by consent is not permitted. There must be, in those jurisdictions, testimony of the irretrievable breakdown of the marriage. Presumably, even in those more liberal legal circumstances, the state maintains an interest in preserving marriages. I see nothing in the majority opinion which deals with the well known fact that the State of Arkansas has such an interest which was not protected in this case. Therefore, I would reverse.